Title: To Alexander Hamilton from Jeremiah Olney, 14 April 1794
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom HouseDistrict of Providence 14th Apr. 1794.
Sir

In my Letter of the 31st Ulto. I acquainted you that I had hopes of a favourable Decision of the Superiour Court that was to meet at Washington County on the 7th Inst. Relative to the Suits of Messrs. Arnold & Dexter in the Case of the Brigantine Neptune but to my Surprise the opinion of the Court was, that said Suits ought to be Sustained against me, Two of the Judges for & Three against me—but they did not find any damages, leaving that for a Jury to assess. I am anxious to bring the matter to an Issue, shall therefore apply to the Same Court, which is to meet in the County of Kent on the 28th Int. for a Special Jury to be Taken up, by the high Sherrief of Providence County, for the purpose of ascertaining the Dammages—& if any is given, I shall take the proper Stepts to bring this business before the Supreme Court of the United States, for the present Construction of the law, will put it in the power of Every person whose bond is in Suit and unpaid, to obtain a Credit by an evasive Transfer of his Property, on the Arrival of his Vessel.
I have the Honor to be very respectfully   Sir   your Most Obed. Hm. Sr.

Jereh. Olney Collr.
Alexr. Hamilton Esqr.Secretary of the Treasury.

